DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
Allowable Subject Matter
Claims 1-3, 5-12, 14-18 are allowed.
As of claim 1, the closest prior art KASE (US 20150338725 A1) teaches a light source unit having a first light source, a second light source, a first heat sink for the first light source which is disposed to a side of the first light source, a second heat sink for the second light source which is disposed to a side of the second light source, and a first cooling fan which is disposed between the first heat sink and the second heat sink, wherein the first light source and the first heat sink are connected together by a first heat pipe via a bulkhead, and wherein the second light source and the second heat sink are connected together by a second heat pipe via the bulkhead. KASE does not anticipate or render obvious, alone or in combination, a built-in radiator and a fan, 
Claims 2-3, 5-12, 14-18 are allowed as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882